
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 139
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Mr. Manzullo (for
			 himself, Mr. Daniel E. Lungren of
			 California, Mr. Brady of
			 Texas, Mr. Faleomavaega,
			 Mr. Crowley,
			 Mr. Meeks,
			 Mr. Larsen of Washington, and
			 Mr. Sablan) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing condolences to the people of New
		  Zealand for the terrible loss of life and property suffered as a result of the
		  deadly earthquake that struck on February 22, 2011.
	
	
		Whereas on February 22, 2011, a massive earthquake
			 measuring 6.3 magnitude on the Richter scale struck the Canterbury region of
			 New Zealand at 12:51 p.m. local time, causing tremendous loss of life and
			 devastation in a region already struggling to rebuild as a result of an earlier
			 quake;
		Whereas by March 2, 2011, the death toll had climbed to
			 approximately 250 people with a significant number still missing;
		Whereas numerous personal accounts detail the heroism of
			 survivors helping victims escape the rubble and destruction, many of whom were
			 tourists and children;
		Whereas the damage to Christchurch was exacerbated as a
			 result of an earlier earthquake, measuring 7.1 magnitude that struck the region
			 on September 4, 2010, and which was followed by hundreds of aftershocks;
		Whereas one-third of the buildings in Christchurch’s
			 central business district are deemed unsafe, 755 buildings face demolition, and
			 625 properties in Christchurch’s surrounding suburbs are damaged beyond
			 repair;
		Whereas roads buckled and water pipes burst, flooding
			 streets and depriving 35 percent of Christchurch’s residents from access to
			 potable water;
		Whereas the steeple of Christchurch Cathedral, a historic
			 landmark, collapsed with an estimated 22 people feared trapped in the
			 rubble;
		Whereas 2 commuter buses were crushed under falling
			 debris;
		Whereas Lyttelton Port and the town of New Brighton, both
			 closer to the epicenter of the earthquake, are considered disaster
			 areas;
		Whereas the collapsed Christchurch Canterbury Television
			 building housed an English language school with students from Japan, China,
			 Thailand, the Philippines, and South Korea, who are among the
			 casualties;
		Whereas New Zealand Prime Minister John Key has described
			 February 22, 2011, as one of New Zealand’s darkest days and its worst natural
			 disaster in over 80 years;
		Whereas the estimated monetary damage to Christchurch and
			 the greater Canterbury region may exceed $15,000,000,000 in damages;
		Whereas Secretary of State Hillary Rodham Clinton affirmed
			 in the Wellington Declaration on November 4, 2010, that “New Zealand and the
			 United States are both Pacific nations. Our governments and peoples share a
			 deep and abiding interest in maintaining peace, prosperity, and stability in
			 the region, expanding the benefits of freer and more open trade, and promoting
			 and protecting freedom, democracy and human rights worldwide. We recall the
			 long history of shared United States and New Zealand sacrifice in battle and we
			 honor those, past and present, who have borne that sacrifice”;
		Whereas the largest congressional delegation ever to visit
			 New Zealand participated in the United States-New Zealand Partnership Forum,
			 held in Christchurch, to deepen the bilateral relationship and promote United
			 States priorities within the Trans-Pacific Partnership trade negotiations,
			 which the delegation left only hours before the earthquake struck;
		Whereas the remaining United States delegation at the
			 United States-New Zealand Partnership Forum, which included senior executive
			 branch officials, former legislators, and leaders in business and academia,
			 were also affected by the earthquake;
		Whereas the Government of New Zealand offered outstanding
			 support in securing and evacuating the United States delegation in the
			 aftermath of the earthquake;
		Whereas the United States has affirmed its support and
			 assistance to the people of New Zealand, sending an 80-person United States
			 Agency for International Development (USAID) Disaster Assistance Response
			 Team;
		Whereas the United States Embassy dispersed to hospitals,
			 shelters, triage centers, and public parks in Christchurch to search for United
			 States citizens in the aftermath of the destruction;
		Whereas Embassy personnel in Wellington, New Zealand,
			 opened their homes to house 24 United States evacuees, including 8
			 students;
		Whereas approximately 3,500 United States citizens were
			 believed to be in Christchurch at the time of the earthquake, including
			 delegates to the United States-New Zealand Partnership Forum;
		Whereas Australia, Japan, the Philippines, Singapore,
			 Taiwan, the United Kingdom, and other nations have sent rescue teams to assist
			 in the vast rescue mission; and
		Whereas President Barack Obama expressed his “deepest
			 condolences to the people of New Zealand and to the families and friends of the
			 victims in Christchurch, which suffered its second major earthquake in just six
			 months”: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its condolences to the people of
			 New Zealand for the terrible loss of life and property suffered as a result of
			 the deadly earthquake that struck on February 22, 2011;
			(2)mourns with the
			 people of New Zealand and all the countries affected by the earthquake;
			(3)pledges its full
			 support to New Zealand as the rescue and recovery effort continues;
			(4)recognizes the
			 humanitarian response currently underway; and
			(5)supports the
			 continuing efforts by the United States Government and private citizens to
			 assist New Zealand as it copes with this natural disaster.
			
